         Case 1:11-cr-00300-JSR Document 299 Filed 10/24/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007



                                                  October 24, 2019

By ECF
Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v. Kruger, 11 Cr. 300 (JSR)

Dear Judge Rakoff:

        The Government writes respectfully in response to defendant Carl Kruger’s motion for
early termination of his term of supervised release. The Government has conferred with the
assigned officer from the Probation Department, who has indicated that the defendant fits the
Probation Department’s criteria for early termination and that, accordingly, the Probation
Department does not object to the defendant’s request. Accordingly, the Government also does
not object to the defendant’s motion.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney
                                                  Southern District of New York

                                          By:                 /s/
                                                  Thomas A. McKay
                                                  Assistant United States Attorney
                                                  Tel: (212) 637-2268


cc: Counsel of Record (via ECF)
